Exhibit 10.42 MARCHEX, INC. Separation Agreement and General Release Peter Christothoulou (referred to as “Executive”) and Marchex, Inc., on behalf of itself and its successors, subsidiaries, affiliates, and related companies (referred to collectively as the “Company” or “Marchex”), enter into this Separation Agreement and General Release (the “Agreement”) effective as of the eighth (8th) day following the date Executive signs this Agreement if not revoked in accordance with the last paragraph hereof (the “Effective Date”). WHEREAS, Executive and the Company previously entered into that certain Amended and Restated Executive Employment Agreement, dated April 21, 2016 (the “Amended Employment Agreement”); Capitalized terms used herein but not defined herein shall have the meanings given to such terms in the Amended Employment Agreement; WHEREAS, Executive’s employment with the Company will terminate effective October 31, 2016 (the “Termination Date”) by mutual agreement; WHEREAS, Executive and the Company desire to define their respective rights and obligations for the future; and WHEREAS, Executive desires to release any claims or causes of action Executive may have arising from or relating to Executive’s employment with the Company.
